Filed Case:          20-CI-01252 04/14/2020
              3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                         05/20/20      Fayette
                                                                     Page:     Circuit
                                                                            1 of 23 - Clerk
                                                                                       Page ID#: 154




                                     COMMONWEALTH OF KENTUCKY




                                                                                                             4621D52E-EFF2-49E6-A946-8215941882EF : 000001 of 000023
                                         FAYETTE CIRCUIT COURT
                                      CIVIL ACTION NO. 20-CI-_______
                                             DIVISION ______

                                          ELECTRONICALLY FILED


        JONES & PANDA, LLC                                                                    PETITIONER


        V.         PETITION TO SET ASIDE THE CIVIL INVESTIGATIVE DEMAND
                    AND TO PROTECT PETITIONER FROM AN UNREASONABLE
                          INVESTIGATION, OR IN THE ALTERNATIVE,
                        TO MODIFY THE CIVIL INVESTIGATIVE DEMAND
                                AND EXTEND THE RETURN DATE


        COMMONWEALTH OF KENTUCKY,
        ex rel. DANIEL CAMERON, in his Official Capacity
        as ATTORNEY GENERAL OF KENTUCKY                                                    RESPONDENT




                                                                                                             Presiding Judge: HON. KIMBERLY BUNNELL (622203)
               Serve: Via Certified Mail/Return Receipt
                      Daniel Cameron, in his Official Capacity
                      as Attorney General of Kentucky
                      1024 Capital Center Drive, Suite 200
                      Frankfort, KY 40601


                                                   ************


               Pursuant to KRS 367.240(2) and 367.260, Jones & Panda, LLC (“Jones & Panda”) hereby

        petitions the Court to set aside the Civil Investigative Demand issued by Daniel Cameron, Attorney

        General of Kentucky, on March 25, 2020 and directed to: Jones & Panda, LLC c/o Sarah Elizabeth

        Jones and to enter an appropriate order to protect Jones & Panda from an unreasonable

        investigative action. Alternatively, Jones & Panda petitions the Court to modify the Civil
                                                                                                             COM : 000001 of 000012




        Investigative Demand and to extend the return date pursuant to KRS 367.240(2). In support of

        this Petition, Jones & Panda states that good cause for this Petition exists, as follows:



                                                          1
Filed                  20-CI-01252 04/14/2020                 Vincent Riggs, Fayette Circuit Clerk
Filed Case:          20-CI-01252 04/14/2020
              3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                         05/20/20      Fayette
                                                                     Page:     Circuit
                                                                            2 of 23 - Clerk
                                                                                       Page ID#: 155




        I.     BACKGROUND




                                                                                                               4621D52E-EFF2-49E6-A946-8215941882EF : 000002 of 000023
               Jones & Panda is a limited liability company organized in Kentucky whose sole member

        is Sarah Elizabeth Jones. As a sole proprietor, Sarah Jones (“Jones”) operates Jones & Panda as a

        third-party merchant on Amazon’s national eCommerce retail store. Essentially, Jones purchases

        products from retail stores in Kentucky and other states and offers them for sale on Amazon’s

        website. In addition to the retail price she paid for the products, Jones incurs additional expenses

        related to her time, travel and shipping of the products ordered by Amazon’s customers.

               Due to the COVID-19 health crisis, on March 6, 2020 Kentucky Governor Andy Beshear

        issued an Executive Order declaring a state of emergency in the Commonwealth and activated the

        Commonwealth’s price-gouging laws at KRS 367.372 to 367.368 (the “Act”). Pursuant to KRS

        367.474(1)(a), the Act is implemented for a period of fifteen days. The Governor renewed




                                                                                                               Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        activation of the Act by his March 20, 2020 Executive Order, as allowed by KRS 367.374(2).

               On March 25, 2020, the Respondent, Daniel Cameron, Attorney General of Kentucky,

        issued a Subpoena and Civil Investigative Demand In Re Investigation of: Complaints of Price

        Gouging to Jones, the registered agent of Jones & Panda. See Subpoena and Civil Investigative

        Demand (hereinafter, the “CID”), attached as Exhibit “1”. As grounds for the investigation, the

        CID states: “. . .the Attorney General of Kentucky, having reason to believe that a person has

        engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by

        KRS 367.110 to 367.300 or KRS 367.372 to 376.378, and that it is in the public interest that an

        investigation should be made. . . .” The letter accompanying the CID, from Assistant Attorney

        General Matthew Cocanougher, further states that the “Kentucky Office of the Attorney General
                                                                                                               COM : 000002 of 000012




        (KOAG) has received information from Amazon relating to the prices charged, during the ongoing

        state of emergency for respirators and hand sanitizers offered for sale on its platform by a third-



                                                         2
Filed                 20-CI-01252 04/14/2020                 Vincent Riggs, Fayette Circuit Clerk
Filed Case:          20-CI-01252 04/14/2020
              3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                         05/20/20      Fayette
                                                                     Page:     Circuit
                                                                            3 of 23 - Clerk
                                                                                       Page ID#: 156




        party seller identified as A9DC8NLML6D8C, with a store front name of Jones & Panda, LLC.”




                                                                                                               4621D52E-EFF2-49E6-A946-8215941882EF : 000003 of 000023
        See Letter dated March 25, 2020, attached as Exhibit “2”. The CID requires Jones & Panda to

        respond to Eight Requests related to its purchases and sales of hand sanitizers and respirators from

        February 15, 2020 through March 25, 2020.

               The Requests are as follows:

                      1.      Identify, by day and each specific product, the price you charged for
               hand sanitizers and respirators, offered for resale on the Amazon sales platform
               from February 15, 2020 through March 25, 2020.

                       2.      State the basis behind every price change you made to hand
               sanitizers and respirators, offered for resale on the Amazon sales platform from
               February 15, 2020 through March 25, 2020. For each price increase that you
               contend was related to an increase in your cost, describe the nature of such increase,
               and identify all documents that substantiate your claim.

                       3.     Produce all documents relating to your purchases and sales of hand




                                                                                                               Presiding Judge: HON. KIMBERLY BUNNELL (622203)
               sanitizers and respirators, offered for resale on the Amazon sales platform from
               February 15, 2020 through March 25, 2020.

                       4.     Produce all documents relating to the supply and demand of hand
               sanitizers and respirators, offered for resale on the Amazon sales platform from
               February 15, 2020 through March 25, 2020, including correspondence,
               recordkeeping and any sources you relied on in making pricing decisions during
               that period.

                      5.      Produce all documents relating to the retail prices you charged for
               hand sanitizers and respirators, offered for resale on the Amazon sales platform
               from February 15, 2020 through March 25, 2020, including any documents upon
               which you rely to justify any price increases that may have occurred.

                       6.     For each sale you made of hand sanitizers and respirators through
               the Amazon sales platform from February 15, 2020 through March 25, 2020,
               identify for each specific product: (a) the date of the sale; (b) the name,
               residence/location, and contact information of each buyer of such product; (c) the
               total cost paid by the buyer for each transaction, broken down by individual
               components.
                                                                                                               COM : 000003 of 000012




                       7.      Produce all documents relating to each sale you made of hand
               sanitizers and respirators through the Amazon sales platform from February 15,
               2020 through March 25, 2020, which identify, for each specific product: (a) the
               date of the sale; (b) the name, residence/location, and contact information of each


                                                         3
Filed                 20-CI-01252 04/14/2020                 Vincent Riggs, Fayette Circuit Clerk
Filed Case:          20-CI-01252 04/14/2020
              3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                         05/20/20      Fayette
                                                                     Page:     Circuit
                                                                            4 of 23 - Clerk
                                                                                       Page ID#: 157




               buyer of such product; and (c) the total cost paid by the buyer for each transaction,




                                                                                                             4621D52E-EFF2-49E6-A946-8215941882EF : 000004 of 000023
               broken down by individual components.

                      8.     Produce all documents you identified in your responses to the
               questions above.

        The CID further requires: That, under oath or affirmation, you answer the following requests and

        produce the following documents at the time and place above, or if blank, then by emailing them

        together with a completed sworn statement of authenticity and completeness of documents, by no

        later than, April 15, 2020.

        II.    ARGUMENT

               Jones & Panda now petitions this Court to set aside the CID pursuant to KRS 367.240(2),

        and to enter an appropriate order to protect Jones & Panda from an unreasonable investigation

        pursuant to KRS 367.260. As good cause for its Petition, Jones & Panda contends: first, that the




                                                                                                             Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        CID is an arbitrary order that does not meet the requirements of KRS 367.240(1); and second, that

        Kentucky’s price-gouging statutes, when applied to one of Amazon’s third-party merchants like

        Jones & Panda, is unconstitutional. Should the Court decline to set aside the CID, then Jones &

        Panda contends that the CID is overly broad, unduly burdensome, and not properly limited in

        temporal scope, thereby requiring modification as set forth below. Finally, should the Court

        decline to set aside the CID, Jones & Panda requests additional time to respond.

               A.      THE CID IS AN ARBITRARY ORDER THAT FAILS TO MEET THE
                       REQUIRED STATUTORY STANDARD AND CONSTITUTES AN
                       UNREASONABLE INVESTIGATION.

               The authority of the Attorney General to issue a civil investigative demand is found in KRS

        367.240(1), which provides as follows:
                                                                                                             COM : 000004 of 000012




               When the attorney general has reason to believe that a person has engaged in, is
               engaging in, or is about to engage in any act or practice declared to be unlawful by
               KRS 367.110 to 367.300, or when he believes it to be in the public interest that an
               investigation should be made to ascertain whether a person in fact has engaged in,


                                                        4
Filed                 20-CI-01252 04/14/2020                Vincent Riggs, Fayette Circuit Clerk
Filed Case:          20-CI-01252 04/14/2020
              3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                         05/20/20      Fayette
                                                                     Page:     Circuit
                                                                            5 of 23 - Clerk
                                                                                       Page ID#: 158




               is engaging in or is about to engage in, any act or practice declared to be unlawful




                                                                                                                4621D52E-EFF2-49E6-A946-8215941882EF : 000005 of 000023
               by KRS 367.11 to 367.300, he may execute in writing and cause to be served upon
               any person who is believed to have information, documentary material or physical
               evidence relevant to the alleged or suspected violation, an investigative demand . .
               ..

        KRS 367.240(1). While the statute does not provide a standard for determining when facts satisfy

        the two conditions precedent to the issuance of any civil investigative demand, Kentucky courts

        have considered this issue and provided important guidance.

               It is clear the Attorney General does not have unbridled authority to issue a civil

        investigative demand. See Ward v. Commonwealth, 566 S.W.2d 426, 428 (Ky.App. 1978). Nor

        can a civil investigative demand be used as a means of establishing either of the two conditions

        precedent – that the Attorney General has reason to believe that a violation is being committed and

        that the public interest requires investigation into potential violations. Id. at 428-29. Simply, the




                                                                                                                Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        Attorney General may not use the CID to fish for possible violations or to satisfy a statutory

        prerequisite.

               Here the March 25, 2020 letter accompanying the CID provides that “the Kentucky Office

        of the Attorney General (KOAG) has received information from Amazon relating to the prices

        charged during the ongoing state of emergency for respirators and hand sanitizers offered for sale

        on its platform by a third-party seller . . . with a store front name of Jones & Panda.” See Exhibit

        2. This is the only support cited for the issuance of the CID. While Courts have not required a

        CID to state a reason for issuance on its face, “under KRS 367.240(2) and 367.260, after the filing

        of a complaint . . . , it is the duty of the court to examine the documentation and facts upon which

        the Attorney General based his decision to issue the demand.” Id. at 429. When reviewing a
                                                                                                                COM : 000005 of 000012




        similar CID after the filing of petition pursuant to KRS 367.240(2), the court in Ward found that




                                                         5
Filed                   20-CI-01252 04/14/2020               Vincent Riggs, Fayette Circuit Clerk
Filed Case:           20-CI-01252 04/14/2020
               3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                          05/20/20      Fayette
                                                                      Page:     Circuit
                                                                             6 of 23 - Clerk
                                                                                        Page ID#: 159




        the reliance on one letter alone was insufficient to satisfy either of the statutes prerequisites. Id. at




                                                                                                                    4621D52E-EFF2-49E6-A946-8215941882EF : 000006 of 000023
        429.

                Furthermore, the fact that it is Amazon that has complained to the Kentucky Attorney

        General is a distorted attempt to shift blame to hard working Kentuckians like Sarah Jones. It is

        Amazon that is the store. Third-party merchants, like Jones & Panda, are simply the suppliers of

        Amazon’s store. When customers buy products supplied by Jones and Panda, the customer is

        Amazon’s customer. Amazon is the sole party in privity of contract with its customer, and the

        business services agreement specifically states that there is no agency relationship between

        Amazon and its third-party merchants. In fact, Amazon’s Business Solutions Agreement expressly

        forbids its third-party merchants from soliciting their customers. When checking out, customers

        utilize Amazon’s shopping cart, the online equivalent of a cash register, regardless of whether the




                                                                                                                    Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        goods are offered for sell by Amazon, its third-party merchants, or a mix of two in the same

        shopping cart transaction.

                Amazon retains ultimate control of the price ceiling and price floor. Amazon could have

        prevented any alleged price gouging by blocking automatic reprice software that automatically re-

        prices a product as the market conditions change. Furthermore, it is Amazon, not Jones & Panda,

        that sets the return policy, handles all customer service disputes, sets pricing policies, suspends

        selling activities, charges the customer’s credit card, withholds funds for a period of time after the

        goods were delivered. E-mails sent to customers after a purchase of any good, whether supplied

        by Amazon or a third-party merchant like Jones & Panda say thank you for shopping with Amazon.

                Certainly, it was in Amazon’s best interest to allow high-priced goods to be sold to a
                                                                                                                    COM : 000006 of 000012




        panicked public, earn the higher commission, then shift the blame to the third-party merchants. If

        anyone is guilty of price-gouging, it is Amazon, not Jones & Panda.



                                                           6
Filed                  20-CI-01252 04/14/2020                   Vincent Riggs, Fayette Circuit Clerk
Filed Case:          20-CI-01252 04/14/2020
              3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                         05/20/20      Fayette
                                                                     Page:     Circuit
                                                                            7 of 23 - Clerk
                                                                                       Page ID#: 160




                Furthermore, as a national eCommerce store, Amazon’s customers are worldwide. Jones




                                                                                                                    4621D52E-EFF2-49E6-A946-8215941882EF : 000007 of 000023
        & Panda, as a third-party merchant, had no ability to control the location of Amazon’s customers

        purchasing their products. In fact, a preliminary review of Jones & Panda’s sales of hand sanitizers

        and respirators occurring on or after March 6, 2020 suggests the vast majority of these sales

        occurred to customer’s located outside of Kentucky. Investigative action with respect to Jones &

        Panda’s sales outside the state of Kentucky is certainly unreasonable, as well as unconstitutional,

        as described below.

                As a result, this Court must “review the conclusions of the Attorney General so as to protect

        against arbitrary or mistaken issuance of investigative demands.”              Id. at 429.     See also

        Commonwealth v. Pineur, 533 S.W.2d 527 (1976). Accordingly, Jones & Panda respectfully

        requests the Court to require the Attorney General to come forward with evidence sufficient to




                                                                                                                    Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        satisfy the statutory prerequisites, or the CID must be set aside as arbitrary.

                B.      KENTUCKY’S PRICE GOUGING LAWS, AS APPLIED TO JONES &
                        PANDA, ARE UNCONSTITUTIONAL.

                The CID at issue in this case is based on the Commonwealth’s price-gouging laws set forth

        in KRS 367.372 to 367.368.          While on its face, Kentucky’s price-gouging laws are not

        unconstitutional, their application to Amazon’s third-party merchants like Jones & Panda is a

        violation of the dormant Commerce Clause, and thus, unconstitutional. Article 1, Section 8 of the

        U.S. Constitution allocates the “Power . . . To regulate Commerce . . . among the several states,”

        U.S. Const. art. 1, § 8, cl. 3, to the federal government. A direct corollary to this express allocation

        is a constraint on the power of any state to enact legislation that interferes with or burdens interstate
                                                                                                                    COM : 000007 of 000012




        commerce. This doctrine, known as the “dormant” commerce clause, is “driven by concern about

        economic protectionism” and seeks to prevent state “regulatory measures designed to benefit in-

        state economic interests by burdening out-of-state competitors.” Dep’t of Revenue of Ky v. Davis,


                                                           7
Filed                  20-CI-01252 04/14/2020                   Vincent Riggs, Fayette Circuit Clerk
Filed Case:          20-CI-01252 04/14/2020
              3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                         05/20/20      Fayette
                                                                     Page:     Circuit
                                                                            8 of 23 - Clerk
                                                                                       Page ID#: 161




        553 U.S. 328, 337-38 (2008). Essentially, a state may not regulate commerce occurring wholly




                                                                                                                   4621D52E-EFF2-49E6-A946-8215941882EF : 000008 of 000023
        outside of its borders. Healy v. Beer Inst., 491 U.S. 324, 335-36 (1989); Brown-Forman Distillers

        Corp. v. N.Y. State Liquor Auth., 476 U.S. 573, 582-83 (1986). Edgar v. MITE Corp.,457 U.S.

        624, 642-43 (1982)(plurality opinion). The principle reflects the Constitution’s special concern

        both with the maintenance of a national economic union unfettered by state-imposed limitations

        on interstate commerce and with the autonomy of the individual States within their respective

        spheres.” Healy, 491 U.S. at 335-36 (footnote omitted).

                As a third-party merchant on Amazon, Jones & Panda is not given the option to price

        commodities on a state by state basis, only the ability to offer their goods nationally via Amazon’s

        eCommerce store. By applying Kentucky’s price-gouging laws to a merchant such as Jones &

        Panda that sells in interstate commerce via national eCommerce web stores such as Amazon, it




                                                                                                                   Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        creates an undue burden on interstate commerce, because the law is restricting the ability of that

        seller to engage in transactions in other states, as the seller does not have the ability to choose what

        markets to sell to, nor do they have the ability to set a price based on each state’s law – only

        Amazon can do that.

                Certainly, it was in Amazon’s best interest to allow high-priced goods to be sold to a

        panicked public, earn the higher commission, then shift the blame to the third-party merchants. If

        anyone is guilty of price-gouging, it is Amazon, not Jones & Panda. For these reasons, Jones &

        Panda respectfully requests that the Court find that the CID issued to Jones & Panda violates the

        dormant Commerce Clause, and, as a result, set aside the CID. Alternatively, Jones & Panda

        respectfully requests that the CID be modified to the extent that it limits Jones & Panda’s responses
                                                                                                                   COM : 000008 of 000012




        to only those sales of hand sanitizers and respirators shipped to customers located in Kentucky.




                                                           8
Filed                  20-CI-01252 04/14/2020                  Vincent Riggs, Fayette Circuit Clerk
Filed Case:           20-CI-01252 04/14/2020
               3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                          05/20/20      Fayette
                                                                      Page:     Circuit
                                                                             9 of 23 - Clerk
                                                                                        Page ID#: 162




                C.      THE CID IS OVERLY BROAD, UNDULY BURDENSOME AND NOT




                                                                                                             4621D52E-EFF2-49E6-A946-8215941882EF : 000009 of 000023
                        PROPERLY LIMITED IN TEMPORAL SCOPE.

                Should the Court decline to set aside the CID, then Jones & Panda contends that good cause

        exists to modify the CID pursuant to KRS 367.240(2), as it is overly broad, unduly burdensome

        and not properly limited in temporal scope in light of the relevant price-gouging laws. The state

        of emergency was declared by Governor Beshear on March 6, 2020, thereby activating the

        Commonwealth’s price-gouging laws, KRS 367.372 to 367.368 (the “Act”). The Act states, in

        relevant part, as follows:

                        No person shall sell, rent, or offer to sell or rent, regardless of whether an
                actual sale or rental occurs, a good or service listed in this paragraph . . . for a price
                which is grossly in excess of the price prior to the declaration and unrelated to any
                increased cost to the seller. . . .

        KRS 367.374(1)(b).       The Act further provides that “[a] person’s price does not violate this




                                                                                                             Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        subsection if it is:

                       (1)      Related to an additional cost imposed by a supplier of a good or
                other costs of providing the good or service, including an additional cost for labor
                or materials used to provide a service;

                        (2)     Ten percent (10%) or less above the price prior to the declaration;

                       (3)   Ten percent (10%) or less above the sum of the person’s costs and
                normal markup for a good or service;

                       (4)     Generally consistent with fluctuations in applicable commodity,
                regional, national, or international markets, or seasonal fluctuations; or

                       (5)     A contract price, or the result of a price formula, established prior to
                the order implementing this subsection.”

        Whether a price violates this section is a question of law. KRS 367.374(1)(d). Importantly, in the
                                                                                                             COM : 000009 of 000012




        definitions of the act, KRS 367.372(10) defines “Price prior to the declaration,” as “the person’s

        price for a good or service on the day before the date of the Governor’s order implementing the

        provisions of KRS 367.374.


                                                            9
Filed                   20-CI-01252 04/14/2020                  Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  10 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 163




               The eight Requests contained in the CID, however, require Jones & Panda to provide




                                                                                                             4621D52E-EFF2-49E6-A946-8215941882EF : 000010 of 000023
        information and documents related to Jones & Panda’s sales of hand sanitizers and respirators over

        an extended period – February 15, 2020 through March 25, 2020. On initial review, Jones & Panda

        had 1,200 sales of hand sanitizers during that time frame, but only approximately 91 sales after

        declaration of the state of emergency on March 6, 2020. With respect to respirators, Jones & Panda

        had 575 sales during the requested time frame, but only approximately 108 sales after declaration

        of the state of emergency on March 6, 2020. Any sales of hand sanitizers and respirators before

        March 6, 2020, would be irrelevant and overly broad, except to the extent necessary to prove the

        “price prior to the declaration.” As such, the CID should be modified to reflect the time frame

        March 6, 2020 through March 25, 2020, and any sales which would establish “the price prior to

        the declaration.”




                                                                                                             Presiding Judge: HON. KIMBERLY BUNNELL (622203)
               Additionally, the CID contains to no authority for the Kentucky Attorney General to

        investigate sales of any products outside of Kentucky. Thus, to the extent the CID requires Jones

        & Panda to provide information and documents related to Jones & Panda’s sales of hand sanitizers

        and respirators to customers outside of Kentucky, it is unreasonably and overly broad. As such,

        the CID should be further modified to request information related to sales of hand sanitizers and

        respirators to customers in Kentucky.

               D.      SHOULD THE COURT DECLINE TO SET ASIDE THE CID, JONES &
                       PANDA REQUESTS ADDITIONAL TIME TO RESPOND.

               In light of the current state of emergency related to COVID-19, the undersigned counsel

        for Jones & Panda contacted Matthew Cocanougher, Assistant Attorney General, on Friday, April
                                                                                                             COM : 000010 of 000012




        10, 2020 to request an extension of time to respond to the CID. Counsel for Jones & Panda advised

        Assistant Attorney General Cocanougher that due to COVID-19 restrictions, she was unable to

        meet in person with her client. Additionally, counsel advised that a preliminary review of


                                                       10
Filed                  20-CI-01252 04/14/2020               Vincent Riggs, Fayette Circuit Clerk
FiledCase:             20-CI-01252 04/14/2020
               3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                          05/20/20      Fayette
                                                                     Page:  11 Circuit
                                                                                of 23 -Clerk
                                                                                        Page ID#: 164




        documents revealed that Jones & Panda made over 1,500 separate sales of hand sanitizers and




                                                                                                                  4621D52E-EFF2-49E6-A946-8215941882EF : 000011 of 000023
        respirators from February 15, 2020 through March 25, 2020, thereby requiring a significant time

        to process and review. As a result, counsel requested until May 31, 2020 to respond to the CID.

                In response, Counsel for Jones & Panda was subsequently advised by e-mail of the

        following extension with a rolling production of documents, as follows: provide the total number

        of transactions by April 15; and provide 1/3 of your client’s responses each week between next

        week and May 1, 2020.

                As Jones & Panda has elected to file this Petition pursuant to KRS 367.240(2) and 367.260,

        good cause exists to extend the time for Jones & Panda to respond. Until such time as the Court

        has an opportunity to determine whether the Attorney General’s CID satisfies the statutory

        prerequisites, and to review the additional challenges to the CID, Jones & Panda respectfully




                                                                                                                  Presiding Judge: HON. KIMBERLY BUNNELL (622203)
        requests that the Court extend the time to respond to the CID until 30 days after the conclusion of

        this proceeding or 30 days after the expiration of the state of emergency, whichever occurs later.

        III.    CONCLUSION

                Pursuant to KRS 367.240(2) and KRS 367.260, Jones & Panda respectfully requests that

        the Court require the Attorney General to produce documentation and facts upon which he based

        his decision to issue the CID, allow the parties to brief this issue, and then to set this matter for a

        hearing. Alternatively, Jones & Panda respectfully requests that the Court set aside the CID as

        unconstitutional, or modify the CID as set out above and extend the return date as requested above.

        Jones & Panda further requests that it be awarded its reasonable attorneys’ fees and court costs in

        having to file this Petition in light of the constitutional violations committed by the Attorney
                                                                                                                  COM : 000011 of 000012




        General and his extreme indifference in failing to provide a reasonable extension to responding to

        the Requests given the COVID-19 health emergency.



                                                          11
Filed                  20-CI-01252 04/14/2020                  Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  12 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 165




                                                 Respectfully submitted,




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000012 of 000023
                                                 /s/ Mason Moore Kessinger
                                                 Benjamin Lee Kessinger, III
                                                 Mason Moore Kessinger
                                                 KESSINGER LAW GROUP, PLLC
                                                 120 Kentucky Avenue, Suite 220
                                                 Lexington, KY 40502
                                                 T. (859) 253-2105
                                                 F. (877) 747-9184
                                                 Lee@KessingerLaw.com
                                                 Mason@KessingerLaw.com
                                                 ATTORNEYS FOR ABOVE-NAMED PLAINTIFF




                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      COM : 000012 of 000012




                                                   12
Filed                20-CI-01252 04/14/2020             Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  13 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 166




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000013 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000001 of 000007




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  14 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 167




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000014 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000002 of 000007




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  15 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 168




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000015 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000003 of 000007




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  16 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 169




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000016 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000004 of 000007




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  17 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 170




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000017 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000005 of 000007




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  18 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 171




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000018 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000006 of 000007




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  19 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 172




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000019 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000007 of 000007




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  20 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 173




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000020 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000001 of 000002




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
FiledCase:           20-CI-01252 04/14/2020
             3:20-cv-00029-GFVT      Doc #: 22-1 Filed:Vincent Riggs,
                                                        05/20/20      Fayette
                                                                   Page:  21 Circuit
                                                                              of 23 -Clerk
                                                                                      Page ID#: 174




                                                                                                      4621D52E-EFF2-49E6-A946-8215941882EF : 000021 of 000023
                                                                                                      Presiding Judge: HON. KIMBERLY BUNNELL (622203)
                                                                                                      EXH : 000002 of 000002




Filed                20-CI-01252 04/14/2020            Vincent Riggs, Fayette Circuit Clerk
           Case: 3:20-cv-00029-GFVT Doc #: 22-1 Filed: 05/20/20 Page: 22 of 23 - Page ID#: 175
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-01252
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: FAYETTE




                                                                                                                                   4621D52E-EFF2-49E6-A946-8215941882EF : 000022 of 000023
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, JONES & PANDA, LLC VS. COMMONWEALTH OF KENTUCKY, EX REL DANI, Defendant


   TO: COMMONWEALTH OF KENTUCKY, EX REL DANIEL C
       1024 CAPITAL CENTER DRIVE
       SUITE 200
       FRANKFORT, KY 40601

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. KIMBERLY BUNNELL (622203)
document delivered to you with this Summons.




                                                         Fayette Circuit Clerk
                                                         Date: 4/14/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000906403
CIRCUIT: 20-CI-01252 Certified Mail
JONES & PANDA, LLC VS. COMMONWEALTH OF KENTUCKY, EX REL DANI

                                                      Page 1 of 1
         Case: 3:20-cv-00029-GFVT Doc #: 22-1 Filed: 05/20/20 Page: 23 of 23 - Page ID#: 176
          Commonwealth of Kentucky
          Vincent Riggs, Fayette Circuit Clerk


 Case #: 20-CI-01252                    Envelope #: 2379796




                                                                                                       4621D52E-EFF2-49E6-A946-8215941882EF : 000023 of 000023
 Received From: MASON KESSINGER                        Account Of: MASON KESSINGER

 Case Title: JONES & PANDA, LLC VS. COMMONWEALTH OFConfirmation Number: 107566459
 KENTUCKY, EX REL DANI
 Filed On:4/14/2020 11:04:05AM


#      Item Description                                                                 Amount
1      Access To Justice Fee                                                             $20.00
2      Civil Filing Fee                                                                 $150.00
3      Money Collected For Others(Court Tech. Fee)                                       $20.00
4      Library Fee                                                                        $1.00
5      Court Facilities Fee                                                              $25.00
6      Money Collected For Others(Attorney Tax Fee)                                       $5.00
7      Money Collected For Others(Postage)                                               $12.95
8      Charges For Services(Copy - Photocopy)                                             $2.30
                                                                             TOTAL:     $236.25




Generated: 4/14/2020                                                                     Page 1 of 1
